Exhibit 10.1

 

 

dELiA*s, INC.

Employment Agreement for Robert E. Bernard

 

 



--------------------------------------------------------------------------------

dELiA*s, INC.

Employment Agreement for Robert E. Bernard

 

1.    Definitions    1 2.    Term of Employment    2 3.    Position, Duties and
Responsibilities    3 4.    Base Salary    3 5.    Annual Incentive Awards    3
6.    Long-Term Stock Incentive Programs    3 7.    Employee Benefit
Programs/Life Insurance/Annual Health Exam/Board of Directors    4 8.   
Disability    4 9.    Reimbursement of Business and Other Expenses    5 10.   
Termination of Employment    5 11.    Confidentiality; Cooperation with Regard
to Litigation; No Disparagement    9 12.    Non-competition    10 13.   
Non-solicitation    10 14.    Remedies    11 15.    Resolution of Disputes    11
16.    Indemnification    11 17.    Effect of Agreement on Other Benefits    12
18.    Assignability; Binding Nature    12 19.    Representation    12 20.   
Entire Agreement    12 21.    Amendment or Waiver    13 22.    Severability and
Modification    13 23.    Survivorship    13 24.    Beneficiaries/References   
13 25.    Governing Law/Jurisdiction    13

 

ii



--------------------------------------------------------------------------------

26.    Notices    13 27.    Headings    14 28.    Counterparts    14 29.    Tax
Matters    14 30.    Termination of Current Employment Agreement    15

 

iii



--------------------------------------------------------------------------------

Exhibit 10.1

EMPLOYMENT AGREEMENT

AGREEMENT, made and entered into as of the 2nd day of December, 2008 by and
between dELiA*s, Inc., a Delaware corporation (together with its successors and
assigns permitted under this Agreement, the “Company”), and Robert E.
Bernard (the “Executive”).

WITNESSETH:

WHEREAS, Company and Executive are parties to an Employment Agreement dated as
of December 6, 2005, as amended (the “Current Employment Agreement”); and

WHEREAS, the Company desires to terminate the Current Employment Agreement and
to employ the Executive pursuant to this Agreement embodying the terms of such
employment (this “Agreement”) and the Executive desires to enter into this
Agreement and to accept such employment, subject to the terms and provisions of
this Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive (individually a “Party” and
together the “Parties”) agree as follows:

1. Definitions.

(a) “Amended and Restated 2005 Stock Incentive Plan” shall have the meaning set
forth in Section 6 below.

(b) “Base Salary” shall have the meaning set forth in Section 4 below.

(c) “Board” shall mean the Board of Directors of the Company.

(d) “Cause” shall have the meaning set forth in Section 10(b) below.

(e) “Change in Control” shall be deemed to have occurred as of the first day
that any one or more of the following conditions is satisfied:

(i) Any person or “group” (within the meaning of Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), other than the
Company, any subsidiary of the Company, the Executive, or any person controlled
by any of them (each, an “Affiliated Entity”), becomes the “beneficial owner”(as
that term is defined in Rule 13d-3 under the Exchange Act) of securities of the
Company representing 50% or more of the combined voting power of the Company’s
then outstanding securities ordinarily (and apart from rights accruing under
special circumstances) having the right to vote in the election of directors;

(ii) any one of the following occurs: (A) any merger or consolidation of the
Company with or into another entity (other than an Affiliated Entity), except a
merger or consolidation (x) in which persons who were stockholders of the
Company immediately prior to the merger or consolidation own, immediately
thereafter, directly or indirectly, more than 20% of the combined voting power
ordinarily (and apart from rights accruing under special circumstances) having
the right to vote in the election of directors of the continuing or surviving
entity or (y) in which the directors of the Company immediately prior to such
merger or consolidation would, immediately thereafter, constitute at least a
majority of the directors of the continuing or surviving entity; (B) any sale,
exchange, lease, transfer or other disposition (in a single transaction or a
series of related transactions) of all or substantially all of the assets of the
Company on a consolidated basis to any person or group other than an Affiliated
Entity; or (C) any complete liquidation or dissolution of the Company; or



--------------------------------------------------------------------------------

(iii) individuals who, during any period of 12 consecutive months, are members
of the Board of Directors of the Company at the beginning of such period (the
“Existing Directors”), cease, for any reason, to constitute a majority of the
number of directors of the Company as determined in the manner prescribed in the
Company’s Certificate of Incorporation and Bylaws; provided, however, that if
the election or nomination for election of any new director was approved by a
vote of at least 50% of the Existing Directors, such new director shall be
considered an Existing Director.

(f) “Confidential Information” shall have the meaning set forth in Section 11
below.

(g) “Constructive Termination Without Cause” shall have the meaning set forth in
Section 10(c) below.

(h) “Effective Date” shall have the meaning set forth in Section 2 (a) below.

(i) “MIP” shall have the meaning set forth in Section 5 below.

(j) “Original Term of Employment” shall have the meaning set forth in Section 2
below.

(k) “Renewal Term” shall have the meaning set forth in Section 2 below.

(l) “Restriction Period” shall have the meaning set forth in Section 12 below.

(m) “Severance Period” shall have the meaning set forth in Section 10(c)(ii)
below, except as provided otherwise in Section 10(e) below.

(n) “Subsidiary” shall have the meaning set forth in Section 11 below.

(o) “Term of Employment” shall have the meaning set forth in Section 2 below.

(p) “Termination Without Cause” shall have the meaning set forth in
Section 10(c) below.

2. Term of Employment.

(a) The term of the Executive’s employment under this Agreement shall commence
on December 2, 2008 (the “Effective Date”) and end on the fourth anniversary of
such date, unless Executive’s employment ceases earlier pursuant to the terms of
this Agreement (the “Original Term of Employment”). The Original Term of
Employment shall be automatically renewed for successive one-year terms (the
“Renewal Terms”) unless at least 180 days prior to the expiration of the
Original Term of Employment or any Renewal Term, either Party notifies the other
Party in writing that Executive or the Company, as the case may be, is electing
to terminate this Agreement at the expiration of the then current Term of
Employment. “Term of Employment” shall mean the Original Term of Employment and
all Renewal Terms.

(b) Notwithstanding anything in this Agreement to the contrary, at least one
year prior to the expiration of the Original Term of Employment, the Parties
shall meet to discuss this Agreement and attempt to negotiate a mutually
acceptable new employment agreement or amendment to this Agreement, governing
the period subsequent to the Original Term of Employment. Nothing in this
subparagraph 2(b) shall obligate Company or Executive to enter into a new
employment agreement or an amendment of this Agreement.

 

2



--------------------------------------------------------------------------------

3. Position, Duties and Responsibilities.

(a) Generally. Executive shall serve as the Company’s Chief Executive Officer
reporting to the Company’s Board of Directors. Executive shall have and perform
such duties, responsibilities, and authorities as shall be reasonably assigned
by the Company’s Board of Directors from time to time and as are consistent with
the above-mentioned position. Executive shall devote substantially all of
Executive’s business time and attention (except for periods of vacation or
absence due to illness), and Executive’s best efforts, abilities, experience,
and talent to Executive’s position and the businesses of the Company in
accordance with all Company policies.

(b) Other Activities. Anything herein to the contrary notwithstanding, nothing
in this Agreement shall preclude the Executive from (i) engaging in reasonable
charitable activities and community affairs and (ii) managing Executive’s
personal investments and affairs, provided that such activities do not
materially interfere with the proper performance of Executive’s duties and
responsibilities under this Agreement and not otherwise detrimental to the
interests of the Company. Unless approved in writing by the Board of the
Company, the Executive may not serve on the board of directors of any
corporation or the board of any association and/or charitable organization.

4. Base Salary.

The Executive shall be paid an annualized salary, payable in accordance with the
regular payroll practices (including bi-weekly pay periods) of the Company, of
not less than $650,000 less applicable withholdings, subject to annual review
thereafter at the start of each fiscal year for increase at the discretion of
the Compensation Committee of the Board (“Base Salary”) and in no event less
than the amounts as calculated in accordance with Exhibit 4 attached hereto.

5. Annual Incentive Awards.

Subject to the terms and conditions of the plan that shall govern eligibility
and participation, Executive shall participate in the Company’s Management
Incentive Plan each year during the Term of Employment (the “MIP”) with a target
annual incentive award opportunity of no less than 90% of Base Salary or in a
successor plan to the MIP that provides the Executive with a substantially
equivalent opportunity. See Exhibit 4 attached hereto for the MIP opportunities.
Payment of any annual incentive awards shall be made at the same time that other
participants in the MIP receive their incentive awards.

6. Long-Term Stock Incentive Programs.

(a) Executive will receive options to purchase 304,000 shares of Common Stock of
the Company, par value $0.01 per share, pursuant to the Amended and Restated
2005 Stock Incentive Plan. Such options shall be exercisable at a purchase price
per share equal to the closing price of dELiA*s Common Stock on the NASDAQ
market on the business day prior to the date of this Agreement. The options
shall vest in four (4) equal annual installments commencing with the one year
anniversary of this Agreement and continuing on each of the next three
(3) anniversaries of the date of this Agreement thereafter. These options shall
expire ten years from the date of grant.

 

3



--------------------------------------------------------------------------------

(b) Subject to the terms and conditions of the Amended and Restated 2005 Stock
Incentive Plan governing eligibility and participation, Executive shall be
eligible to participate in and to receive stock incentive awards under the
Amended and Restated 2005 Stock Incentive Plan and any successor plan based upon
Compensation Committee approval and in accordance with Exhibit 6 attached
hereto.

7. Employee Benefit Programs/Life Insurance/Annual Health Exam/Board of
Directors.

(a) During the Term of Employment, the Executive shall be entitled to
participate in such employee pension and welfare benefit plans and programs of
the Company as are made available to the Company’s employees generally, as such
plans or programs may be in effect or modified from time to time, including,
without limitation, health, medical, dental, long-term disability, life
insurance, 401(k) with Company match and employee discounts. Executive will be
eligible for four (4) weeks paid vacation as well as Company observed holidays,
five (5) sick days and three (3) personal days in accordance with Company
policy. The terms of the Company’s official plan documents shall govern the
terms of Executive’s eligibility and participation in Company’s benefit plans.

(b) The Company shall pay Executive the amount of $20,000 per year to be used by
Executive for a term life insurance policy for the benefit of a beneficiary to
be designated by Executive.

(c) The Company shall provide Executive, at Company’s cost, with an annual
physical/health exam by Executive Health Exams or the equivalent.

(d) At each annual meeting of the Company’s stockholders during the Term of
Employment, the Company will nominate Executive to serve as a member of the
Company’s Board of Directors. Executive’s service as a member of the Company’s
Board of Directors will be subject to any required stockholder approval. Upon
the termination of Executive’s employment for any reason, Executive will be
deemed to have resigned from the Board of Directors (and any boards of
subsidiaries) voluntarily, without any further required action by the Executive,
as of the end of the Executive’s employment and Executive, at the Board of
Directors’ request, will execute any documents necessary to reflect his
resignation.

8. Disability.

(a) During the Term of Employment, and subject to the terms and conditions on
eligibility and participation as set forth in the Company’s Long-Term Disability
Plan documents, the Executive shall be entitled to disability coverage as
described in this Section 8(a). In the event the Executive becomes disabled, as
that term is defined under the Company’s Long-Term Disability Plan, the
Executive shall be entitled to receive benefits pursuant to the Company’s
Long-Term Disability Plan in place of Executive’s Base Salary and any other
employee benefits other than for disabled employees in an amount pursuant to the
Company’s Long-Term Disability Plan in effect at the commencement date of the
disability (“Commencement Date”) for a period beginning on the Commencement Date
and ending with the Executive’s attainment of age 65. If (i) the Executive
ceases to be disabled (as determined in accordance with the terms of the
Long-Term Disability Plan) during the Term of Employment, (ii) Executive’s
position or another senior executive position is then vacant and (iii) the
Company requests in writing that Executive resume such position, Executive may
elect to resume such position by written notice to the Company within 15 days
after the Company delivers its request. If Executive resumes such position,
Executive shall thereafter be entitled to Executive’s Base Salary at the annual
rate in effect at the Commencement Date and, for the year Executive resumes
Executive’s position, a pro rata annual incentive award and to participate in
any other employee benefit programs outlined in Section 6 and 7 of this
Agreement that are then in effect. If Executive ceases to be

 

4



--------------------------------------------------------------------------------

disabled and does not resume Executive’s position in accordance with the
preceding sentence, Executive shall be treated as if Executive voluntarily
terminated Executive’s employment pursuant to Section 10(e) as of the date the
Executive ceases to be disabled. If the Executive is not offered Executive’s
position or another executive position after Executive ceases to be disabled
during the Term of Employment, Executive shall be treated as if Executive’s
employment was terminated without Cause pursuant to Section 10(c) as of the date
the Executive ceases to be disabled.

(b) Subject to the applicable plan documents, during the period the Executive is
receiving disability benefits pursuant to Section 8(a) above, Executive shall
continue to be treated as an employee for purposes of all employee benefits and
entitlements in which Executive was participating on the Commencement Date,
including without limitation, the benefits and entitlements referred to in
Sections 6 and 7 above, except that the Executive shall not be entitled to
receive any annual salary increases or any new stock incentive awards following
the Commencement Date.

9. Reimbursement of Business and Other Expenses.

The Executive is authorized to incur reasonable expenses in carrying out
Executive’s duties and responsibilities under this Agreement, and the Company
shall promptly reimburse Executive for all business expenses incurred in
connection therewith, subject to documentation in accordance with the Company’s
travel and expense reimbursement policy.

10. Termination of Employment.

(a) Termination Due to Death. In the event the Executive’s employment with the
Company is terminated due to Executive’s death, Executive’s estate or
Executive’s beneficiaries, as the case may be, shall be entitled to and their
sole remedies under this Agreement shall be:

(i) Base Salary through the date of death, which shall be paid in a single lump
sum not later than 15 days following the Executive’s death;

(ii) the right to exercise all outstanding stock options that are vested as of
the date of death for a period of one year following death or for the remainder
of the exercise period, if less;

(iii) the restrictions shall lapse on all shares of restricted stock awarded
where restrictions have not yet lapsed; and

(iv) other or additional benefits then due or earned in accordance with
applicable plans and programs of the Company.

(b) Termination by the Company for Cause.

(i) “Cause” shall mean:

(A) Executive’s conviction of, entrance of a plea of guilty or nolo contendere
to, a felony unless the Executive’s conduct is so severe or the threat to the
Company’s reputation so great that it requires the Company to terminate the
Executive immediately in its reasonable discretion or business judgement; or

(B) fraudulent conduct by Executive in connection with the business affairs of
the Company; or

 

5



--------------------------------------------------------------------------------

(C) theft, embezzlement, or other criminal misappropriation of funds by
Executive from the Company (other than good faith expense account disputes); or

(D) Executive’s willful misconduct, which has, or would if generally known, have
a material adverse effect on the goodwill, business, or reputation of the
Company; or

(E) Executive’s material breach of this Agreement or the written policies of the
Company.

For purposes of this Agreement, an act or failure to act on Executive’s part
shall be considered “willful” if it was done or omitted to be done by Executive
not in good faith, and shall not include any act or failure to act resulting
from any incapacity of Executive.

(ii) If the Company terminates the Executive’s employment for Cause, Executive
shall be entitled to and Executive’s sole remedies under this Agreement shall
be:

(A) Base Salary through the date of the termination of Executive’s employment
for Cause, which shall be paid in a single lump sum not later than 15 days
following the Executive s termination of employment;

(B) the right to exercise all outstanding vested stock options that are vested
as of the date of termination during the 30-day period following termination and
all unvested stock options shall be forfeited and cancelled; and

(C) other or additional benefits, to the extent then due or earned in accordance
with applicable plans or programs of the Company.

(c) Termination Without Cause or Constructive Termination Without Cause. In the
event the Executive’s employment with the Company is terminated without Cause
(which termination shall be effective as of the date specified by the Company in
a written notice to the Executive), other than due to death, or in the event
there is a Constructive Termination Without Cause (as defined below), the
Executive shall be entitled to and Executive’s sole remedies under this
Agreement shall be:

(i) Base Salary through the date of termination of the Executive’s employment,
which shall be paid in a single lump sum not later than 15 days following the
Executive’s termination of employment;

(ii) Base Salary, at the annualized rate in effect immediately prior to the date
of communication (verbal or otherwise) from Company to Executive of termination
of the Executive’s employment (or in the event a reduction in Base Salary is the
basis for a Constructive Termination Without Cause, then the Base Salary in
effect immediately prior to such reduction), for a period of 12 months following
such termination to be paid, less applicable withholdings, in accordance with
the Company’s standard payroll cycle (the “Section 10(c) Severance Period”);
provided further that the salary continuation payment under this
Section 10(c)(ii) shall be in lieu of any salary continuation arrangements under
any other severance program of the Company or any other agreement between the
Executive and the Company;

(iii) a lump sum payment equal to one time Target bonus to be paid within thirty
(30) days of termination;

 

6



--------------------------------------------------------------------------------

(iv) (A) all unvested options shall vest as of the date of termination; and
(B) the right to exercise all outstanding vested stock options during the one
(1) year period following termination or for the remainder of the exercise
period if less;

(v) continued participation in all medical, and dental plans at the same benefit
level at which Executive was participating on the date of the termination of
Executive’s employment, subject to the terms and conditions of the official plan
documents, until the end of the Section 10(c) Severance Period; and

(vi) other or additional benefits then due or earned in accordance with
applicable plans and programs of the Company.

“Termination Without Cause” shall mean the termination of Executive’s employment
by the Company for any reason other than Cause (as defined in Section 10(b)) or
due to death, disability or incapacity of Executive.

“Constructive Termination Without Cause” shall mean a termination of the
Executive’s employment at Executive’s initiative as provided in this
Section 10(c) following the occurrence, without the Executive’s written consent,
of one or more of the following events (except as a result of a prior
termination):

(A) a material reduction in Executive’s title, a material reduction of
Executive’s duties or responsibilities;

(B) a decrease in Executive’s annual Base Salary or target annual incentive
award opportunity; or

(C) a failure by the Company to perform any material obligation under, or breach
by the Company of any material provision of, this Agreement.

provided, that in each such case, (1) Executive has given prompt written notice
to the Company of the existence or occurrence of the condition or event (but in
no event later than sixty (60) days after its initial existence or occurrence),
(2) such condition or event is not cured within thirty (30) days of receipt of
written notice from Executive and (3) Executive terminates his employment under
this Section within six (6) months following the initial existence or occurrence
of such condition or event; provided, further, that after a Change in Control
“Constructive Termination Without Cause” shall also mean, without the
Executive’s written consent, the relocation of Executive’s principal place of
employment outside of a 50-mile radius of Executive’s principal place of
employment as in effect immediately prior to such Change in Control.

(d) Change in Control. In the event the Executive’s employment with the Company
is terminated without Cause (which termination shall be effective as of the date
specified by the Company in a written notice to the Executive), other than due
to death, or in the event there is a Constructive Termination Without Cause (as
defined above), in either case within one (1) year following a Change in
Control, the Executive shall be entitled to and Executive’s sole remedies under
this Agreement shall be:

(i) Base Salary through the date of termination of the Executive’s employment,
which shall be paid in a single lump sum not later than 15 days following the
Executive’s termination of employment;

 

7



--------------------------------------------------------------------------------

(ii) Base Salary, at the annualized rate in effect immediately prior to the date
of communication (verbal or otherwise) from Company to Executive of termination
of the Executive’s employment (or in the event a reduction in Base Salary is the
basis for a Constructive Termination Without Cause, then the Base Salary in
effect immediately prior to such reduction), for a period of 18 months following
such termination to be paid, less applicable withholdings, in accordance with
the Company’s standard payroll cycle (the “Section 10(d) Severance Period”);
provided further that the salary continuation payment under this
Section 10(d)(ii) shall be in lieu of any salary continuation arrangements under
any other severance program of the Company or any other agreement between the
Executive and the Company;

(iii) a lump sum payment equal to one time Target bonus to be paid within thirty
(30) days of termination;

(iv)(A) All unvested options shall vest as of the date of termination; and
(B) the right to exercise all outstanding stock options that are vested as of
the date of termination during the one (1) year period following termination or
for the remainder of the exercise period if less;

(v) continued participation in all medical, and dental plans at the same benefit
level at which Executive was participating on the date of the termination of
Executive’s employment, subject to the terms and conditions of the official plan
documents, until the end of the Section 10(d) Severance Period; and

(vi) other or additional benefits then due or earned in accordance with
applicable plans and programs of the Company.

(e) Voluntary Termination. In the event of a termination of employment by the
Executive on Executive’s own initiative after delivery of 90 days advance
written notice, other than a termination due to death or Constructive
Termination Without Cause, the Executive shall have the same entitlements as
provided in Section 10(b)(ii) above for a termination for Cause. Notwithstanding
any implication to the contrary, the Executive shall not have the right to
terminate Executive’s employment with the Company during the Term of Employment
except in the event of a Constructive Termination Without Cause and any
voluntary termination of employment during the Term of Employment in violation
of this Agreement shall be considered a material breach. In the event the
Executive becomes disabled, as that term is defined under the Company’s Long
Term Disability Plan, the Executive’s termination of employment shall be
governed by the terms of Section 8 of this Agreement.

(f) No Mitigation; No Offset. In the event of any termination of employment
under this Section 10, the Executive shall not be obligated to seek other
employment; amounts due the Executive under this Agreement shall not be offset
by any remuneration attributable to any subsequent employment that Executive may
obtain.

(g) Nature of Payments. Any amounts due under this Section 10 are in the nature
of severance payments considered to be reasonable by the Company and are not in
the nature of a penalty.

(h) Exclusivity of Severance Payments. Upon termination of the Executive’s
employment during the Term of Employment, Executive shall not be entitled to any
severance payments or severance benefits from the Company or any payments by the
Company on account of any claim by Executive of wrongful termination, including,
but not limited to, claims under any federal, state or local human and civil
rights or labor laws, other than the payments and benefits provided in this
Section 10.

 

8



--------------------------------------------------------------------------------

(i) Release of Employment Claims. The Executive agrees, as a condition to
receipt of the termination payments and benefits provided for in this
Section 10, that Executive will execute a release agreement, in a form
reasonably satisfactory to the Company, releasing any and all claims arising out
of the Executive’s employment (other than enforcement of this Agreement).

11. Confidentiality; Cooperation with Regard to Litigation; No Disparagement.

(a) During the Term of Employment and thereafter, the Executive shall not,
without the prior written consent of the Company, disclose to anyone or make use
of any Confidential Information, except when required to do so in the normal
course of conducting business on behalf of the Company, by legal process, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) that requires Executive to divulge, disclose or make accessible such
information. In the event that the Executive is so ordered, Executive shall give
prompt prior written notice to the Company in order to allow the Company the
opportunity to object to or otherwise resist such order and consents and will
not object to the Company’s standing to consent or seek protection relating to
any such order.

(b) During the Term of Employment and thereafter, Executive shall not disclose
the existence or contents of this Agreement beyond what is disclosed in the
proxy statement or documents filed with the government unless and to the extent
such disclosure is required by law, by a governmental agency, or in a document
required by law to be filed with a governmental agency or in connection with
enforcement of his rights under this Agreement. In the event that disclosure is
so required, the Executive shall give prompt prior written notice to the Company
in order to allow the Company the opportunity to object to or otherwise resist
such requirement. This restriction shall not apply to such disclosure by
Executive to members of Executive’s immediate family, Executive’s tax, legal or
financial advisors, any lender or tax authorities or to potential future
employers to the extent necessary, each of whom shall be advised not to disclose
such information. Similarly, Executive acknowledges that the Company shall have
the right to advise potential or actual future employers of Executive of his
post-employment obligations under this Agreement.

(c) During the Term of Employment and thereafter, Executive shall make no
statements or remarks to anyone, including any of Executive’s potential
employers or to the Company’s suppliers, vendors or customers, about the Company
or any of the Company’s subsidiaries and their respective directors, officers
and employees, that are disparaging, derogatory or defamatory to them.

(d) “Confidential Information” shall mean all information that is not known or
available to the public concerning the business of the Company or any Subsidiary
relating to any of their products, product development, designs, costing,
marketing plans and strategies, expansion plans and strategies, trade secrets,
customers, suppliers, finances, and business plans and strategies. For this
purpose, information known or available generally within the trade or industry
of the Company or any Subsidiary shall be deemed to be known or available to the
public. Confidential Information shall include information that is, or becomes,
known to the public as a result of a breach by the Executive of the provisions
of Section 11(a) above.

(e) “Subsidiary” shall mean any corporation controlled directly or indirectly by
the Company and any affiliate of the Company.

 

9



--------------------------------------------------------------------------------

(f) At any time during the Term of Employment when requested by the Company, or
immediately upon Executive’s cessation of employment with the Company, Executive
shall return all Company property to the Company, including, without limitation,
all Company issued computers, laptops, PDAs, Blackberries or other Company
property or Confidential Information.

(g) The Executive agrees to cooperate with the Company during the Term of
Employment and thereafter (including following the Executive’s termination of
employment for any reason), by making himself available to testify on behalf of
the Company or any Subsidiary or affiliate of the Company, in any action, suit,
or proceeding, whether civil, criminal, administrative, or investigative, and to
assist the Company, or any Subsidiary or affiliate of the Company, in any such
action, suit, or proceeding, by providing information and meeting and consulting
with the Board or its representatives or counsel, or representatives or counsel
to the Company, or any Subsidiary or affiliate of the Company, requesting
Executive’s provision of testimony or assistance.

12. Non-competition.

(a) During the Restriction Period (as defined in Section 12(b) below) and in
consideration for any payments pursuant to Section 10, the Executive shall not
engage in Competition with the Company or any Subsidiary. “Competition” shall
mean engaging in any activity, except as provided below, for a Competitor of the
Company or any Subsidiary, whether as an employee, consultant, principal, agent,
officer, director, partner, shareholder (except as a less than one percent
shareholder of a publicly traded company) or otherwise. A “Competitor” shall
mean any designer, manufacturer, wholesaler or retailer which designs,
manufactures, markets or sells in the United States (A) specialty apparel,
clothing or accessories to girls and women between the ages of 11 and 25 and/or
(B) apparel, footwear, skateboard and snowboard products primarily targeting
teenage boys (collectively, the “Competitive Business”) and (i) operates stores
that engage in the Competitive Business within seventy-five, (75) miles of any
store location of the Company, or (ii) operates a catalog business that engages
in the Competitive Business or (iii) operates an e-commerce business that
engages in the Competitive Business, including, but not limited to, with respect
to items (i), (ii) and (iii) of this Section 12(a) those listed on Exhibit 12
annexed hereto. If the Executive commences employment or becomes a consultant,
principal, agent, officer, director, partner, or shareholder of any entity that
is not a Competitor at the time the Executive initially becomes employed or
becomes a consultant, principal, agent, officer, director, partner, or
shareholder of the entity, future activities of such entity shall not result in
a violation of this provision unless (x) such activities were contemplated at
the time the Executive initially became employed or becomes a consultant,
principal, agent, officer, director, partner, or shareholder of the entity (and
the contemplation of such activities was known to the Executive) or (y) the
Executive commences directly or indirectly overseeing or managing the activities
which are competitive with the activities of the Company or Subsidiary.

(b) For the purposes of this Section 12 and Section 13 below, “Restriction
Period” shall mean the period beginning with the Effective Date and ending with
(i) the termination of the Section 10(c) Severance Period or the Section 10(d)
Severance Period, as applicable or (ii) the first anniversary of such
termination if termination is pursuant to Section 10(b).

13. Non-solicitation

(a) Employees. During the Restriction Period, Executive shall not induce and/or
solicit employees of the Company or any Subsidiary to terminate their
employment. During the portion of the Restriction Period following the
termination of the Executive’s employment, the Executive shall not directly or
indirectly hire any employee of the Company or any Subsidiary or any person who
was employed by the Company or any Subsidiary within 180 days of such hiring.

 

10



--------------------------------------------------------------------------------

(b) Vendors/Business Partners. Executive covenants and agrees that during the
Restriction Period, Executive will not influence or attempt to influence
vendors, or business partners of the Company or any of its present or future
subsidiaries, either directly or indirectly, to divert from the Company their
business to any individual, partnership, firm, corporation or other entity then
in competition with the business of the Company or any subsidiary or the
Company.

14. Remedies.

In addition to whatever other rights and remedies the Company may have at equity
or in law, if the Executive breaches any of the provisions contained in Sections
11, 12 or 13 above or any other obligations of Executive to the Company under
this Agreement, the Company (a) shall have the right to immediately terminate
all payments and benefits due under this Agreement (b) shall have the right to
seek injunctive relief without the necessity for posting a bond and (c) shall
have the right to seek attorneys’ fees and costs associated with enforcing its
rights under this Agreement. The Executive acknowledges that such a breach would
cause irreparable injury and that money damages would not provide an adequate
remedy for the Company and that the Company retains its rights to seek all other
available relief in addition to the relief set forth in this Section.

15. Resolution of Disputes.

Any disputes arising under or in connection with this Agreement, other than
seeking injunctive relief under Section 14, shall be resolved by binding
arbitration, to be held at an office in New York, New York closest to the
Company’s principal offices in accordance with the Commercial rules and
procedures of the American Arbitration Association, except that disputes arising
under or in connection with Sections 11, 12 and 13 above shall be submitted to
the federal or state courts in the State of New York, New York County. Discovery
in any arbitration shall be conducted in accordance with the Federal Rules of
Civil Procedure. Judgment upon the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof. Pending the resolution of any
arbitration or court proceeding, the Company shall continue payment of all
amounts and benefits due the Executive under this Agreement.

16. Indemnification.

(a) Company Indemnity. The Company agrees that if the Executive is made a party,
or is threatened to be made a party, to any action, suit or proceeding, whether
civil, criminal, administrative or investigative (a “Proceeding”), by reason of
the fact that Executive is or was a director, officer or employee of the Company
or any Subsidiary or is or was serving at the request of the Company or any
Subsidiary as a director, officer, member, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, including
service with respect to employee benefit plans, whether or not the basis of such
Proceeding is the Executive’s alleged action in an official capacity while
serving as a director, officer, member, employee or agent, the Executive shall
be indemnified and held harmless by the Company to the fullest extent legally
permitted or authorized by the Company’s certificate of incorporation or bylaws
or resolutions of the Company’s Board of Directors or, if greater, by the laws
of the State of Delaware, against all cost, expense, liability and loss
(including, without limitation, attorney’s fees, judgments, fines, ERISA excise
taxes or penalties and amounts paid or to be paid in settlement) reasonably
incurred or suffered by the Executive in connection therewith, and such
indemnification shall continue as to the Executive even if Executive has ceased
to be a director, member, officer, employee or agent of the Company or other
entity and shall inure to the benefit of the Executive s heirs, executors and
administrators.

 

11



--------------------------------------------------------------------------------

(b) No Presumption Regarding Standard of Conduct. Neither the failure of the
Company (including its board of directors, independent legal counsel or
stockholders) to have made a determination prior to the commencement of any
proceeding concerning payment of amounts claimed by the Executive under
Section 16(a) above that indemnification of the Executive is proper because
Executive has met the applicable standard of conduct, nor a determination by the
Company (including its board of directors, independent legal counsel or
stockholders) that the Executive has not met such applicable standard of
conduct, shall create a presumption that the Executive has not met the
applicable standard of conduct.

(c) Liability Insurance. The Company agrees to continue and maintain a
director’s and officer’s liability insurance policy covering the Executive to
the extent the Company provides such coverage for its other executive officers
but in no event less than the amount the Company is providing to the Executive
on the date of termination of this Agreement.

17. Effect of Agreement on Other Benefits.

Except as specifically provided in this Agreement, the existence of this
Agreement shall not be interpreted to preclude, prohibit or restrict the
Executive’s participation in any other employee benefit or other plans or
programs in which Executive currently participates.

18. Assignability; Binding Nature.

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs (in the case of the Executive) and permitted
assigns. No rights or obligations of the Company under this Agreement may be
assigned or transferred by the Company except that such rights or obligations
may be assigned or transferred to a subsidiary of the Company or in connection
with the sale or transfer of all or substantially all of the assets of the
Company, provided that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this Agreement, either contractually or as a matter of law. The Company further
agrees that, in the event of a sale or transfer of assets as described in the
preceding sentence, it shall use reasonable efforts in order to cause such
assignee or transferee to expressly assume the liabilities, obligations and
duties of the Company hereunder. No rights or obligations of the Executive under
this Agreement may be assigned or transferred by the Executive other than
Executive’s rights to compensation and benefits, which may be transferred only
by will or operation of law, except as provided in Section 24 below.

19. Representation.

Each Party represents and warrants that it is fully authorized and empowered to
enter into this Agreement and that the performance of its obligations under this
Agreement will not violate any agreement between it and any other person, firm
or organization.

20. Entire Agreement.

This Agreement contains the entire understanding and agreement between the
Parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the Parties with respect thereto.

 

12



--------------------------------------------------------------------------------

21. Amendment or Waiver.

No provision in this Agreement may be amended unless such amendment is agreed to
in writing and signed by the Executive and an authorized officer of the Company.
No waiver by either Party of any breach by the other Party of any condition or
provision contained in this Agreement to be performed by such other Party shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
or any prior or subsequent time. Any waiver must be in writing and signed by the
Executive or an authorized officer of the Company, as the case may be.

22. Severability and Modification.

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law. In the
event that a court or other tribunal determines that the restraints in Sections
11, 12 and 13 are in any way overbroad or unenforceable, the Parties acknowledge
and agree that the court or tribunal shall have the right to modify or sever the
restraints in order to enforce them to the fullest extent permitted by
applicable law.

23. Survivorship.

The respective rights and obligations of the Parties hereunder shall survive any
termination of the Executive’s employment to the extent necessary to the
intended preservation of such rights and obligations.

24. Beneficiaries/References.

The Executive shall be entitled, to the extent permitted under any applicable
law, to select and change a beneficiary or beneficiaries to receive any
compensation or benefit payable hereunder following the Executive’s death by
giving the Company written notice thereof. In the event of the Executive’s death
or a judicial determination of Executive’s incompetence, reference in this
Agreement to the Executive shall be deemed, where appropriate, to refer to
Executive’s beneficiary, estate or other legal representative.

25. Governing Law/Jurisdiction.

This Agreement shall be governed by and construed and interpreted in accordance
with the laws of New York without reference to principles of conflict of laws.
Subject to Section 15, the Company and the Executive hereby consent to the
exclusive jurisdiction of any or all of the following courts for purposes of
resolving any dispute under this Agreement: (i) the United States District Court
for New York and (ii) the Supreme Court of the State of New York, New York
County. The Company and the Executive hereby waive, to the fullest extent
permitted by applicable law, any objection which it or he may now or hereafter
have to such jurisdiction and any defense of inconvenient forum.

26. Notices.

Any notice given to a Party shall be in writing and shall be deemed to have been
given when delivered personally or sent by certified or registered mail, postage
prepaid, return receipt requested, or via nationally recognized overnight
courier prepaid, duly addressed to the Party concerned at the address indicated
below or to such changed address as such Party may subsequently give such notice
of:

 

(a) If to the Company:      dELiA*s, Inc.      50 West 23rd St.      New York,
New York 10010      Attention: Vice President Human Resources and Vice President
and General Counsel

 

13



--------------------------------------------------------------------------------

(b) If to the Executive:      Robert E. Bernard      44 Grahampton Lane     
Greenwich, CT 06830

27. Headings.

The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.

28. Counterparts

This Agreement may be executed in two or more counterparts.

29. Tax Matters

(a) Tax Withholding. The Company shall withhold from any amounts payable under
this Agreement such federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

(b) Section 409A Compliance. The intent of the parties is that payments and
benefits under this Agreement comply with Internal Revenue Code Section 409A and
the regulations and guidelines promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith. If Executive notifies the
Company (with specificity as to the reason therefore) that Executive believes
that any provision of this Agreement (or of any award of compensation, including
equity compensation or benefits) would cause Executive to incur any additional
tax or interest under Code Section 409A, the Company shall, after consulting
with Executive, reform such provision to try to comply with Code Section 409A
through good faith modifications to the minimum extent reasonably appropriate to
conform with Code Section 409A. To the extent that any provision hereof is
modified in order to comply with Code Section 409A, such modification shall be
made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to Executive and the Company
of the applicable provision without violating the provision of Code
Section 409A.

(c) Special Section 409A Rules. This paragraph shall apply to all or any portion
of any payment or benefit a payable under the Agreement as a result of
termination of Executive’s employment that is not exempted from Code
Section 409A (“409A Severance Compensation”).

(i) Separation from Service. If the termination of the Employee’s employment
does not qualify as a “separation from service” within the meaning of Treasury
Regulation section 1.409A-1(h) from the “Company’s Controlled Group”, then any
409A Severance Compensation will not commence until a “separation from service”
occurs or, if earlier, the earliest other date as is

 

14



--------------------------------------------------------------------------------

permitted under Code Section 409A. For this purpose, the “Company’s Controlled
Group” means the Company (i) any corporation which is a member of a controlled
group of corporations (as defined in Code Section 414(b)) which includes the
Company and (ii) any trade or business (whether or not incorporated) which is
under common control (as defined in Code Section 414(c)) with the Company.

(ii) Six-Month Delay for “Specified Employees”. Notwithstanding any provisions
to the contrary in this Agreement, if the Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A (a)(2)(B), then with regard to any payment or the provision of
any benefit that is specified as subject to this Section, such payment or
benefit shall not be made or provided prior to the earlier or (i) the expiration
of six (6)-month period measured from the date of Executive’s “separation from
service” (as such term is defined under Code Section 409A), and (ii) the date of
Executive’s death (the “Delay Period”). Upon the expiration of the Delay Period,
all payments and benefits delayed pursuant to this Section 29(c) (whether they
would have otherwise been payable in a single sum or in installments in absence
of such delay) shall be reimbursed to the Executive in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.

(d) Excise Tax Reimbursement. If the Executive becomes entitled to one or more
payments (with a “payment” including, without limitation, the vesting of an
option or other non-cash benefit or property), whether pursuant to the terms of
this Agreement or any other plan, arrangement, or agreement with the Company or
any affiliated company (the “Total Payments”), which are or become subject to
the tax imposed by Section 4999 of the Internal Revenue Code of 1986, as amended
(the “Code”) (or any similar tax that may hereafter be imposed) (the “Excise
Tax”), the Company shall pay to the Executive an additional amount equal to the
amount of the Excise Tax imposed.

30. Termination of Current Employment Agreement.

As of the date of this Agreement, Company and Executive acknowledge and agree
that the Current Employment Agreement is terminated.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

dELiA*s, INC. By:  

/s/ Carter S. Evans

Name:   Carter S. Evans Title:   Chairman EXECUTIVE

/s/ Robert E. Bernard

Robert E. Bernard

 

15



--------------------------------------------------------------------------------

EXHIBIT 4

 

     Less Than
Threshold    Threshold    Target    Stretch

a) Annual Salary Increase %

   0    3    5    7

b) Annual Bonus % (unchanged)

   0    45    90    120

- CEO to recommend to compensation committee definition of Threshold, Target and
Stretch amounts based on AOP

Based on Company’s Annual Operating Plan as approved by the Board of Directors.

 

16



--------------------------------------------------------------------------------

EXHIBIT 6

 

Annual New Stock Option Pool    Less Than
Threshold    Threshold    Target    Stretch

% of outstanding Stock

   0    1.0    1.5    2.0

- CEO to recommend allocation of pool to compensation committee

Based on Company’s Annual Operating Plan as approved by the Board of Directors.

 

17



--------------------------------------------------------------------------------

EXHIBIT 12

Guess? Inc.

Aeropostale, Inc.

Abercrombie & Fitch, Co.

American Eagle Outfitters, Inc.

Gap, Inc.

Wet Seal, Inc.

Pacific Sunwear of California, Inc.

Hot Topic, Inc.

The Buckle, Inc.

J. Crew Group, Inc.

Urban Outfitters, Inc.

Charlotte Russe Holding, Inc.

Forever 21

H & M

Tween Brands, Inc.

Kira Plastilina

Garage

Top Shops

Zara

Next Plc

AGX

Mast Industries

All subsidiaries, divisions, affiliates and successors of the above-named
entities are included.

 

18